Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made this application is a CONTINUATION of 16/707,930 filed on 12/09/2019 (PAT 11,080,781) which is a CONTINUATION of 16/409,303 filed on 05/10/2019 (PAT 10,540,714).
Drawings
Examiner enters amendment to drawings as submitted by the applicant on 06/30/2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  Period (.) is missing at the end of the claim recitation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 10,540,714; and claims 1-20 of U.S. Patent No. 11,080,781, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent ‘714 and patent ’781 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
determining, by a processor, a first inefficient activity based on a type and a value of a first transaction, the first transaction comprising one of a payables transaction or a receivables transaction; determining, by the processor, a first recommendation addressing the first inefficient activity; and displaying, by the processor and on a display, an indication of the first inefficient activity and an indication of the first recommendation where  the indication of the first inefficient activity comprises one or more of a textual description of the first inefficient activity or a graphical description of the first inefficient activity.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,540,714 and 111,080,781 consist of some of similar limitation with respect to a method and a system for financial analysis in computing environment as listed above.
2.	As per claims 1, 5, 8, 12,15 and 19 of instant application, claims 1, 9 and 15 of patent ‘714 and patent ‘781 teaches elements of limitation of claims  italicized as presented above.
As per dependent claims 2, 3, 9, 10 16 and 17 of instant application, claims 6, 14 and 20 of patent ‘714 and claims 6, 13 and 20 of patent’781 teaches the limitation. As per claims 4, 11 and 18 of instant application, claims 7, 14 and 20 of patent ‘781 teaches the limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12 and 19 recites the limitation of “indication of the first inefficient activity” in claims 4, 11 and 18. There is insufficient antecedent basis for this limitation in the claim. These claim should refer to corresponding independent claims 1, 8 and 15 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-20 are directed to system and method for determining a first recommendation addressing the first inefficient activity; and displaying the indication of the first inefficient activity the first recommendation. The claims 27-33 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a computer-implemented method steps or acts, for advanced spread price calculation. A process is one of the statutory categories of invention (Step 1: YES).
Claim 8 is directed to a non-transitory computer readable storage medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
Claim 15 is directed to an apparatus comprising one or more devices. The claimed apparatus is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 
Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 8 and 15 are similar and they are then then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “determining a first inefficient activity based on a type and a value of a first transaction, and determining a first recommendation addressing the first inefficient activity.”
The limitations of determining a first inefficient activity determining a first recommendation addressing the first inefficient activity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, similar to  Mortgage Grader, Inc., v. First Choice Loan Servcs., with computer implemented method and system for anonymous shopping loan packages but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “by the processor, “determining” in the context of this claim encompasses the user manually determining an inefficient activity and recommendation addressing the inefficient activity.….” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “displaying on a display an indication of the first inefficient activity and an indication of the first recommendation.” The processor/ computing device in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function displaying indication of the first inefficient activity and an indication of the first recommendation.
An evaluation of whether limitations are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data display of indication of determined inefficient activity and recommendation that is necessary for use of the recited judicial exception. The limitation of (iv) display of indication of determined inefficient activity and an recommendation in the claim is an insignificant extra-solution activity. The processor is also an additional element which is configured to carry out limitations step 2A, i.e., it is the tool that is used in steps described in Prong 1. But the processor is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of displaying on a display an indication of the first inefficient activity and an indication of the first recommendation, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device being configured to displaying an indication of the first inefficient activity and an indication of the first recommendation is mere display of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement determining a first inefficient activity and  recommendation addressing the first inefficient activity and displaying indication of first inefficient activity and recommendation (see Fig. 11, Specification: paragraph [0081-0086]). The claimed additional elements of displaying indication of first inefficient activity and recommendation is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 13 and 14; Specification: paragraph [0088-0098]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. 
The concept of “determining a first inefficient activity and  recommendation addressing the first inefficient activity and displaying indication of first inefficient activity and recommendation” is similar to “receiving data from plurality of data sources, displaying the data analysis results and diagnosis of events, displaying the concurrent visualization of measurements from the data streams, accumulating and updating visualization measurement from data stream and dynamic stability metrics and deriving a composite indicator of reliability of power grid vulnerability derived from the updated real-time visualization measurement” in Electric Power Group., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The court in Electric Power Group ruling found that claim focused on the combination of abstract-idea processes process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions, and therefore are considered to be directed to an abstract idea. The court further argued that “The claims in this case specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. (NO).
Dependent Claims:
Examiner further reviewed the dependent claims 2-7, 9-14 and 16-20 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes “determining a first threshold, computing a first point total parameter applying a  weight to the first point total to produce a weighted first score, computing a total score for the first transaction based on the weighted first score and the weighted second score and providing the first recommendation is based on the total score, a textual description of the first inefficient activity or a graphical description of the first inefficient activity, the plurality of thresholds and the point totals are determined based on machine learning and receiving transaction data comprising a plurality of transactions from a plurality of data sources via a network” which appear to be a mathematical relationship and/or mental process using a generic computer component that been found to be an abstract idea as described above. The dependent claim 6, 13 and 20 simply recites” the plurality of thresholds and the point totals are determined based on machine learning” without describing specific system architecture by only making reference to generic machine learning techniques. The court has found that the claims as such is directed to mental process of abstract idea merely using “mathematical algorithm to perform predictive analysis”, see PUREPREDICTIVE, INC., Plaintiff, v. H2O.AI, INC., Defendant (Fed. Cir. 2018). These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 27. Therefore, claims 1-20 are not patent eligible (NO). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected are under 35 U.S.C. 102 (a) (1) as being anticipated by Stone et al., U.S. Patent No. 8,401,892 (reference A in attached PTO-892).
As per claim 1, Stone et al. teach a method, comprising: 
determining, by a processor, a first inefficient activity based on a type and a value of a first transaction, the first transaction comprising one of a payables transaction or a receivables transaction (see Fig. 1, Current AR (Account Receivable): Collection Inefficiency; AR Amt: $142.2: column 5, lines 53-65; column 6, lines 54-61; where one of plurality of inefficient activities of account receivable is displayed with its value for each categories of inefficient activities);
determining, by the processor, a first recommendation addressing the first inefficient activity (see Fig. 1, Improvement Potential; Fig. 4a and 4b: column 8, lines 4-27; column 5, lines 66-67 to column 6, lines 1-46; where recommendation/solution for improvement for inefficient activities related to account receivables are determined and implemented); and 
displaying, by the processor and on a display, an indication of the first inefficient activity and an indication of the first recommendation (see column 10 and 11, Table 3).
As per claim 2, Stone et al. teach claim 1 as described above.  Stone et al. further The method comprising: 
determining, by the processor, a first threshold of a plurality of thresholds based on the value of the first transaction, wherein each threshold is distinct score (see  Fig. 1, Collection Inefficiency: Threshold -> DSO (Daily Sales Outstanding: 33.3); 
computing, by the processor, a first point total for the first inefficient activity based on the first threshold, wherein each threshold is associated with a respective point total (see Fig. 1, Collection Inefficiency: Point Total: $ 142.2); and 
applying, by the processor, a weight to the first point total to produce a weighted first score (see Fig. 1, Collection Inefficiency -> Weight: AR Pct.: 50.1%).
As per claim 3, Stone et al. teach claim 2 as described above.  Stone et al. further The method comprising: 
determining, by the processor, a second threshold of the plurality of thresholds based on the type of the first transaction (see Billing Disputes: Threshold -> DSO (Daily Sales Outstanding: 6.6); 
computing, by the processor, a second point total for the first inefficient activity based on the second threshold (see Fig. 1, Billing Disputes: Point Total: $ 97.7) and 
applying, by the processor, a weight to the second point total to produce a weighted second score (see Fig. 1, Billing Disputes -> Weight: AR Pct.: 9.9%).
5. 	As per claim 5, Stone et al. teach claim 1 as described above.  Stone et al. further The method, wherein 
the indication of the first inefficient activity comprises one or more of a textual description of the first inefficient activity or a graphical description of the first inefficient activity (see Fig. 2, Fig. 4a and 4b; where inefficient activities are graphically displayed).
6. 	As per claim 6, Stone et al. teach claim 2 as described above.  Stone et al. further The method, wherein 
the plurality of thresholds and the point totals are determined based on machine learning (see Fig. 1 and Fig. 10; where the threshold and the points are determined using mathematical algorithm).
7. 	As per claim 7, Stone et al. teach claim 1 as described above.  Stone et al. further The method comprising: 
receiving, by the processor, transaction data comprising a plurality of transactions from a plurality of data sources via a network, the plurality of transactions including the first transaction (see Fig. 3 and Fig. 10: column 17, lines 28-45; where transaction/sales data are received via network).

As per claim 8, Stone et al. teach a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor (see Fig. 10, Central Processor (110): column 16, lines 28-41), cause the processor to execute steps described in claim 1 above.
As per claims 9, 10 and 12-14, Stone et al. teach claim 8 as described above. Claims 9-14 are rejected under same rational as claims 2-3 and 5-7 described above. 

As per claim 15, Stone et al. teach a computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor (see Fig. 10, Central Processor (110), Memory (114): column 16, lines 28-41), cause the processor to execute steps described in the claim 1 above.
As per claims 16, 17, 19 and 20, Stone et al. teach claim 15 as described above. Claims 16, 17, 19 and 20 are rejected under same rational as claims 2-3 and 5-6 described above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al., U.S. Patent No. 8,401,892 (reference A in attached PTO-892) in view of Santos et al.,  Canadian Patent No. CA 2,899,093 (reference N in attached PTO-892).
As per claims 4, 11 and 18, Stone et al. teach claim 2 as described above.  Stone et al. further teach the method comprising: 
computing weights for first and second threshold for inefficient activity  (see Fig. 1, Collection Inefficiency: 50.1%, Billing Disputes: 9.9%).
Stone et al. do not teach computing a total score for the first transaction based on the weighted first score and the weighted second score wherein the first recommendation is based on the total score.
Santos et al. computing a total score for the first transaction based on the weighted first score and the weighted second score wherein the first recommendation is based on the total score (see paragraph [03 and 092]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow computing a total score for the first transaction based on the weighted first score and the weighted second score wherein the first recommendation is based on the total score to Stone et al. et al. because Santos et al. teach including above features would enable to provide recommendation based comparison of threshold score to total score (see paragraph [092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Aleia et al. (U.S. Patent No. 5,991,733) teaches managing insurance receivable accounts.
Apergis et al. (U.S. Pub No. 2008/0021830) teach account receivable and banking integration.
Cole (U.S. Patent No. 8,768,809) teaches managing financial data.
	Mabrey et al. (U. S. Pub No. 2004/0172360)) teach managing accounts payable.
	Santalo et al. (U.S. Pub No. 2006/0041487) teach managing account receivable..
	Seaver et al. (U. S. Pub No.) teach enterprise billing and accounts receivables
	Wang (U.S. Pub No. 2004/0122757) teach managing bad accounts and accounts receivable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        12/03/3022